Exhibit 10.6



SUBSIDIARY GUARANTEE


       SUBSIDIARY GUARANTEE, dated as of December 11, 2007, made by each of the
signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Guarantors”), in favor of
Sheridan Asset Management LLC (the "Lender") to that certain Loan Agreement,
dated as of the date hereof (the “Loan
Agreement”), between Continental Fuels, Inc., a Nevada corporation (the
“Company”), Universal Property
Development and Acquisition Corporation, a Nevada corporation, Timothy Brink, a
US citizen and resident of the State
of Texas, and the Lender.


W I T N E S S E T H:


       WHEREAS, pursuant to the Loan Agreement, the Lender has agreed to make a
term loan to the Company
evidenced by the Company’s Senior Secured Term Promissory Note due December 1,
2010 (the “Term Note”) and a
revolving loan to the Company evidenced by the Company’s Secured Revolving
Promissory Notes due December 11,
2010 (the “Revolving Note” and collectively with the Term Note, the “Notes”),
subject to the terms and conditions set
forth therein; and

       WHEREAS, each Guarantor will directly benefit from the extension of
credit to the Company represented by
the issuance of the Notes; and

       NOW, THEREFORE, in consideration of the premises and to induce the Lender
to enter into the Loan
Agreement and to carry out the transactions contemplated thereby, each Guarantor
hereby agrees with the Lender as
follows:

       1. Definitions. Unless otherwise defined herein, terms defined in the
Loan Agreement and used herein
shall have the meanings given to them in the Loan Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any
particular provision of this Guarantee, and Section and Schedule references are
to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms
of such terms. The following terms shall have the following meanings:

         “Guarantee” means this Subsidiary Guarantee, as the same may be
amended, supplemented or
otherwise modified from
time to time.

         “Obligations” means the collective reference to all obligations and
undertakings of the Company of
whatever nature, monetary or otherwise, under the Notes, the Loan Agreement, the
Security Agreement, the other
Transaction Documents or any other future agreement or obligations undertaken by
the Company to the Lender,
together with all reasonable attorneys’ fees, disbursements and all other costs
and expenses of collection incurred by
Lender in enforcing any of such Obligations and/or this Guarantee.

       2. Guarantee.

         (a) Guarantee.

           (i) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably,
guarantee to the Lender and its respective successors, indorsees, transferees
and assigns, the prompt and complete
payment and performance by the Company when due (whether at the stated maturity,
by acceleration or otherwise) of
the Obligations.



  



           (ii) Anything herein or in any other Transaction Document to the
contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall
in no event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws,
including laws relating to the insolvency of debtors, fraudulent conveyance or
transfer or laws affecting the rights of
creditors generally (after giving effect to the right of contribution
established in Section 2(b)).

           (iii) Each Guarantor agrees that the Obligations may at any time and
from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this
Section 2 or affecting the rights and remedies of the Lender hereunder.

           (iv) The guarantee contained in this Section 2 shall remain in full
force and effect
until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall
have been satisfied by payment in full.

           (v) No payment made by the Company, any of the Guarantors, any other
guarantor
or any other Person or received or collected by the Lender from the Company, any
of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full.

           (vi) Notwithstanding anything to the contrary in this Agreement, with
respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible
(e.g., the issuance of the Company’s Common Stock), the Guarantors shall only be
liable for making the Lender whole
on a monetary basis for the Company’s failure to perform such Obligations in
accordance with the Transaction
Documents.



2



         (b) Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to
seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate
share of such payment. Each Guarantor’s right of contribution shall be subject
to the terms and conditions of Section
2(c). The provisions of this Section 2(b) shall in no respect limit the
obligations and liabilities of any Guarantor to the
Lender, and each Guarantor shall remain liable to the Lender for the full amount
guaranteed by such Guarantor
hereunder.

         (c) No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any
set-off or application of funds of any Guarantor by the Lender, no Guarantor
shall be entitled to be subrogated to any of
the rights of the Lender against the Company or any other Guarantor or any
collateral security or guarantee or right of
offset held by the Lender for the payment of the Obligations, nor shall any
Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such
Guarantor hereunder, until all amounts owing to the Lender by the Company on
account of the Obligations are paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Lender,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to
the Lender in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Lender if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Lender may determine.

         (d) Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Obligations made by the Lender may be
rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived,
surrendered or released by the Lender, and the Loan Agreement and the other
Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of
offset at any time held by the Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered
or released. The Lender shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by them
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.



3



         (e) Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company
and any of the Guarantors, on the one hand, and the Lender, on the other hand,
likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives to
the extent permitted by law diligence, presentment, protest, demand for payment
and notice of default or nonpayment
to or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Loan Agreement or any other
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Lender, (b)
any defense, set-off or counterclaim (other
than a defense of payment or performance or fraud or misconduct by Lender) which
may at any time be available to or
be asserted by the Company or any other Person against the Lender, or (c) any
other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company for the Obligations,
or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the
Company, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Lender to make
any such demand, to pursue such other
rights or remedies or to collect any payments from the Company, any other
Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether
express, implied or available as a matter of law, of the Lender against any
Guarantor. For the purposes hereof,
"demand" shall include the commencement and continuance of any legal
proceedings.

         (f) Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or
must otherwise be restored or returned by the Lender upon the insolvency,
bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Company or any Guarantor
or any substantial part of its property, or
otherwise, all as though such payments had not been made.

         (g) Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the
Lender without set-off or counterclaim in U.S. dollars at the address set forth
or referred to in the Loan Agreement.



4



       3. Representations and Warranties. Each Guarantor hereby makes the
following representations and
warranties to Lender as of the date hereof:

         (a) Organization and Qualification. Each Guarantor is a corporation or
limited liability
company, duly incorporated, validly existing and in good standing under the laws
of the applicable jurisdiction set forth
on Schedule 1, with the requisite corporate power and authority to own and use
its properties and assets and to carry on
its business as currently conducted. Each Guarantor has no subsidiaries other
than those identified as such on the
Disclosure Schedules to the Loan Agreement. Each Guarantor is duly qualified to
do business and is in good standing
as a foreign corporation in each jurisdiction in which the nature of the
business conducted or property owned by it
makes such qualification necessary, except where the failure to be so qualified
or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this
Guaranty in any material respect, (y) have a material adverse effect on the
results of operations, assets, prospects, or
financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor’s ability to perform
fully on a timely basis its obligations under this Guaranty (a "Material Adverse
Effect").

         (b) Authorization; Enforcement. Each Guarantor has the requisite
corporate power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its
obligations hereunder. The execution and delivery of this Guaranty by each
Guarantor and the consummation by it of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of such
Guarantor. This Guaranty has been duly executed and delivered by each Guarantor
and constitutes the valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable
principles of general application.

         (c) No Conflicts. The execution, delivery and performance of this
Guaranty by the
Guarantors and the consummation by the Guarantors of the transactions
contemplated thereby do not and will not (i)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement,
indenture or instrument to which any such Guarantor is a party, or (ii) result
in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which such Guarantor
is subject (including Federal and state securities laws and regulations) or by
which any property or asset of such
Guarantor is bound or affected. The business of such Guarantor is not being
conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, do
not have a Material Adverse Effect.

         (d) Consents and Approvals. Each Guarantor is not required to obtain
any consent, waiver,
authorization or order of, or make any filing or registration with, any court or
other federal, state, local, foreign or
other governmental authority or other person in connection with the execution,
delivery and performance by such
Guarantor of this Guaranty.

         (e) Litigation. There is no action, litigation, suit, inquiry, notice
of violation, proceeding or
investigation pending or, to the knowledge of such Guarantor, threatened against
or affecting such Guarantor, or any of
its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal,
state, county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity
or enforceability of any of the Guaranty or the Loan Agreement or (ii) could, if
there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Such
Guarantor has not been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws.



5



         (f) Compliance. Each Guarantor (i) is not in default under or in
violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by such
Guarantor under), nor has such Guarantor received notice of a claim that it is
in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or
any of its assets or properties is bound (whether or not such default or
violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body to which
such Guarantor is subject or by which it
or any of its assets or properties is bound, and (iii) is not and has not been
in violation of any statute, rule or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws.

         (g) Title to Assets. Each Guarantor has good and marketable title in
fee simple to all real
property it owns and marketable title in all personal property it owns, in each
case free and clear of all liens, except for
liens as do not materially affect the value of such property and do not
materially interfere with the use made and
proposed to be made of such property by such Guarantor and liens for the payment
of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by
such Guarantor are held under valid, subsisting and enforceable leases of which
such Guarantor is in compliance.

         (h) Solvency. As of the Closing Date, (i) such Guarantor’s fair
saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of its
existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) such Guarantor’s assets do
not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its
capital needs taking into account the particular capital requirements of its
business, and projected capital requirements
and capital availability thereof; and (iii) such Guarantor’s current cash flow,
together with the proceeds it would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. No Guarantor
intends to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts
of cash to be payable on or in respect of its debt). No Guarantor has knowledge
of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. The Financial Statements of
each Guarantor set forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of such
Guarantor or for which such Guarantor has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money
or amounts owed other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or
should be reflected in such Guarantor’s balance sheet (or the notes thereto),
except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the
present value of any lease payments due under leases required to be capitalized
in accordance with GAAP. Each
Guarantor is not in default with respect to any Indebtedness.



6



         (i) Tax Status. Except for matters that would not, individually or in
the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, each Guarantor
has filed all necessary federal, state and
foreign income tax returns and has paid or accrued all taxes shown as due
thereon, and such Guarantor has no
knowledge of a tax deficiency which has been asserted or threatened against it.

       4. Covenants. Each Guarantor covenants and agrees with the Lender that,
from and after the date of
this Guarantee until the Obligations shall have been paid in full, such
Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case
may be, so that no Event of Default is caused by the failure to take such action
or to refrain from taking such action by
such Guarantor.

       5. Miscellaneous.

         (a) Amendments in Writing. None of the terms or provisions of this
Guarantee may be
waived, amended, supplemented or otherwise modified except in writing by the
majority-in-interest (based on the
then-outstanding principal amount of the Notes at the time of such
determination) of the Lender.

         (b) Notices. All notices, requests and demands to or upon the Lender or
any Guarantor
hereunder shall be effected in the manner provided for in the Loan Agreement;
provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule
5(b).

         (c) No Waiver By Course Of Conduct; Cumulative Remedies. The Lender
shall not by any
act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any default
under the Transaction Documents or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A
waiver by the Lender of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right
or remedy which the Lender would otherwise have on any future occasion. The
rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided
by law.



7



         (d) Enforcement Expenses; Indemnification.

           (i) Each Guarantor agrees to pay, or reimburse the Lender for, all
its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise
enforcing or preserving any rights under this Guarantee and the other
Transaction Documents to which such Guarantor
is a party, including, without limitation, the reasonable fees and disbursements
of counsel to the Lender.

           (ii) Each Guarantor agrees to pay, and to save the Lender harmless
from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes
which may be payable or determined to be payable in connection with any of the
transactions contemplated by this
Guarantee.

           (iii) Each Guarantor agrees to pay, and to save the Lender harmless
from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this
Guarantee to the extent the Company would be required to do so pursuant to the
Loan Agreement.

           (iv) The agreements in this Section shall survive repayment of the
Obligations and
all other amounts payable under the Loan Agreement and the other Transaction
Documents.

         (e) Successor and Assigns. This Guarantee shall be binding upon the
successors and
permitted assigns of each Guarantor and shall inure to the benefit of the Lender
and its respective successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this
Guarantee without the prior written consent of the Lender.

         (f) Set-Off. Each Guarantor hereby irrevocably authorizes the Lender at
any time and from
time to time while an Event of Default under any of the Transaction Documents
shall have occurred and be continuing,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor,
to set-off and appropriate and apply any and all deposits, credits, indebtedness
or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by the Lender to or
for the credit or the account of such Guarantor, or any part thereof in such
amounts as the Lender may elect, against
and on account of the obligations and liabilities of such Guarantor to the
Lender hereunder and claims of every nature
and description of the Lender against such Guarantor, in any currency, whether
arising hereunder, under the Loan
Agreement, any other Transaction Document or otherwise, as the Lender may elect,
whether or not the Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.
The Lender shall notify such Guarantor promptly of any such set-off and the
application made by the Lender of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and
application. The rights of the Lender under this Section are in addition to
other rights and remedies (including, without
limitation, other rights of set- off) which the Lender may have.



8



         (g) Counterparts. This Guarantee may be executed by one or more of the
parties to this
Guarantee on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

         (h) Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

         (i) Section Headings. The Section headings used in this Guarantee are
for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

         (j) Integration. This Guarantee and the other Transaction Documents
represent the
agreement of the Guarantors and the Lender with respect to the subject matter
hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Lender relative to
subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Transaction Documents.

         (k) Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

         (l) Submission to Jurisdictional; Waiver. Each Guarantor hereby
irrevocably and
unconditionally:

           (i) submits for itself and its property in any legal action or
proceeding relating to
this Guarantee and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any
judgment in respect thereof, to the non- exclusive general jurisdiction of the
Courts of the State of New York, located
in New York County, New York, the courts of the United States of America for the
Southern District of New York, and
appellate courts from any thereof;

           (ii) consents that any such action or proceeding may be brought in
such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

           (iii) agrees that service of process in any such action or proceeding
may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to
such Guarantor at its address referred to in the Loan Agreement or at such other
address of which the Lender shall
have been notified pursuant thereto;




9



           (iv) agrees that nothing herein shall affect the right to effect
service of process in
any other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and

           (v) waives, to the maximum extent not prohibited by law, any right it
may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or
consequential damages.

         (m) Acknowledgements. Each Guarantor hereby acknowledges that:

           (i) it has been advised by counsel in the negotiation, execution and
delivery of this
Guarantee and the other Transaction Documents to which it is a party;

           (ii) the Lender has no fiduciary relationship with or duty to any
Guarantor arising
out of or in connection with this Guarantee or any of the other Transaction
Documents, and the relationship between
the Guarantors, on the one hand, and the Lender, on the other hand, in
connection herewith or therewith is solely that
of debtor and creditor; and

           (iii) no joint venture is created hereby or by the other Transaction
Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Lender.

         (n) Additional Guarantors. The Company shall cause each of its
subsidiaries formed or
acquired on or subsequent to the date hereof to become a Guarantor for all
purposes of this Guarantee by executing and
delivering an Assumption Agreement in the form of Annex 1 hereto.

         (o) Release of Guarantors. Subject to Section 2(f), each Guarantor will
be released from all
liability hereunder concurrently with the repayment in full of all amounts owed
under the Loan Agreement, the Notes
and the other Transaction Documents.

         (p) Seniority. The Obligations of each of the Guarantors hereunder rank
senior in priority to
any other debt of such Guarantor.

         (q) Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.




10



       IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to
be duly executed and delivered
as of the date first above written.






 

_________________________________

     

By:_________________________________

 

Name:

 

Title:





 

_________________________________

     

By:_________________________________

 

Name:

 

Title:





11




ANNEX 1 TO

SUBSIDIARY GUARANTEE


       ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
___________________, corporation
(the "Additional Guarantor"), in favor of the Sheridan Asset Management LLC (the
“Lender”) pursuant to the Loan
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such
Loan Agreement.


W I T N E S S E T H :


       WHEREAS, Continental Fuels, Inc., a Nevada corporation (the "Company")
and the Lender and certain other
parties named therein have entered into a Loan Agreement, dated as of
___________, 2007 (as amended,
supplemented or otherwise modified from time to time, the "Loan Agreement");

       WHEREAS, in connection with the Loan Agreement, the Company and its
Subsidiaries (other than the
Additional Guarantor) have entered into the Subsidiary Guarantee, dated as of
________ ___, 2007 (as amended,
supplemented or otherwise modified from time to time, the "Guarantee") in favor
of the Lender;

       WHEREAS, the Loan Agreement requires the Additional Guarantor to become a
party to the Guarantee; and

       WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order
to become a party to the Guarantee;

       NOW, THEREFORE, IT IS AGREED:

       1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as
provided in Section 5(n) of the Guarantee, hereby becomes a party to the
Guarantee as a Guarantor thereunder with the
same force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth
in this Annex 1 is hereby added to the information set forth in Schedule 1 to
the Guarantee. The Additional Guarantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee
is true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption
Agreement) as if made on and as of such date.

       2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



12


       IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and
delivered as of the date first above written.



 

___________________________

         

By: ___________________________

 

Name:

 

Title:

   





13

